ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_01_FR.txt. 43

DÉCLARATION DE M. AGO

Je reste, pour ma part, convaincu que, lors de l'accès à l'indépendance
du nouvel Etat libyen, la frontière méridionale de ce pays avec les pos-
sessions françaises d'Afrique occidentale et d'Afrique équatoriale entre
Toummo et la frontière du Soudan anglo-égyptien n'avait pas encore fait
l'objet d’une délimitation conventionnelle entre les parties alors directe-
ment concernées. Mais je reconnais qu’en concluant avec la France le
traité du 10 août 1955 le Gouvernement libyen, intéressé surtout par
d’autres aspects de l’ensemble des questions à régler, avait implicitement
reconnu, à propos de ladite frontière méridionale, les déductions que le
Gouvernement français tirait des instruments mentionnés à l'annexe I
dudit traité.

C'est pour cette raison que j'ai décidé de joindre mon vote à celui de
mes collègues qui se sont exprimés en faveur de l'arrêt.

(Signé) Roberto AGo.

41
